                 Case 20-10953-LSS             Doc 23       Filed 04/20/20        Page 1 of 13




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    SureFunding, LLC,1                                           Case No. 20-10953 (LSS)

                          Debtor.



         AFFIDAVIT OF EDWARD T. GAVIN, CTP IN SUPPORT OF VOLUNTARY
                                 PETITION

                 I, Edward T. Gavin, CTP, hereby declare that the following is true to the best of my

knowledge, information, and belief:

                 1.       I am the Chief Restructuring and Liquidation Officer (the “CRLO”) of the

above-captioned debtor and debtor-in-possession (the “Debtor”). I submit this declaration (the

“Declaration”) in support of the Debtor’s petition. Except as otherwise indicated, all statements in

this Declaration are based upon my personal knowledge, my review of the Debtor’s books and

records, relevant documents and other information prepared or collected by the Debtor’s officers

and employee, discussions with persons knowledgeable about the Debtor’s business and

operations, or my opinion based on my experience with the Debtor’s operations and financial

condition. In making my statements based on my review of the Debtor’s books and records,

relevant documents and other information prepared or collected by the Debtor’s officers and

employee, I have relied upon these officers and employee accurately recording, preparing or

collecting such documentation and other information.




1
 The last four digits of the Debtor’s taxpayer identification number is 7898. The Debtor’s headquarters and service
address is 6671 Las Vegas Blvd., Suite 210, Las Vegas, NV 89119.
109707319
109707319
109707319.v7
               Case 20-10953-LSS          Doc 23       Filed 04/20/20    Page 2 of 13




               2.      If I were called to testify as a witness in this matter, I could and would

competently testify to each of the facts set forth herein based upon my personal knowledge, review

of documents, or opinion. I am authorized to submit this Declaration on behalf of the Debtor.

               3.      Part I of this Declaration describes the business of the Debtor and the

developments that led to its filing for relief under chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”). Part II sets forth the relevant facts regarding this bankruptcy case.

                                               PART I

                                          BACKGROUND

A.      Description and History of the Debtor’s Business

               4.      SureFunding, LLC (“SureFunding” or the “Debtor”) is a private debt

strategy company established in March 2014. SureFunding was originally established as a

mechanism by which its founders, brothers Jason and Justin Abernathy (the “Abernathys”), would

invest their own capital. Starting in 2015, SureFunding’s owners opened the company to outside

participation from individuals or entities through the issuance of Notes. SureFunding invested or

participated in small business loans, asset purchases, trade receivable purchases and advances, and

credit facilities with multiple funding platform partners. Typical SureFunding portfolios were

comprised of assets that were short-term and high yield. Among SureFunding’s investments are

ownership interests in trade receivables, real estate assets and intellectual property portfolio royalty

streams. Since 2017, SureFunding typically was not financing directly to borrowers; instead,

SureFunding made its capital available to funding partners, who would use SureFunding’s capital

to provide factoring services for their borrowers.

               5.      Pursuant to a Note Purchase Agreement, as amended, SureFunding issued

notes and raised in excess of $34 million over time from individuals and entities interested in



                                                   2
109707319.v7
               Case 20-10953-LSS       Doc 23       Filed 04/20/20   Page 3 of 13




funding SureFunding’s investments. The terms of these notes provided that the proceeds of the

notes were to be used for working capital (in short, for investment and related expenses). As of

mid-2019, SureFunding was capitalized with approximately $34 million from noteholders (among

whom are the Abernathys) and $5.2 million from the personal assets of the Abernathys and their

families.

               6.     SureFunding’s revenue comes from participations in nine distinct

investments:

                      a.     Tradepay Capital, LLC – SureFunding participated on individual
                             trade receivables that Tradepay Capital purchased. SureFunding
                             participated up to 90% on each trade receivable purchase it
                             participated on with Tradepay via ECP Holdings III, LLC. This
                             relationship will be discussed at length herein.

                      b.     NCM Wireless, Inc. – SureFunding provided capital to NCM
                             Wireless to purchase inventory in exchange for a short-term
                             promissory note.

                      c.     Business Advance Participations – This is short to medium term
                             advances/loans to small businesses against future debit card and
                             other charge card receivables and future merchant sales.

                      d.     CreditPoint Financial, LLC – This is a non-Debtor related entity that
                             invested SureFunding’s capital in worker’s compensation medical
                             receivables.

                      e.     Great American Power Holdings, LLC – This is a promissory note
                             and equity investment.

                      f.     Scidera, Inc. – This is a convertible promissory note to an unrelated
                             entity that provides litigation funding.

                      g.     Sand Pharmacy – These are 6% and 4.8% participations in real
                             estate equity investments.

                      h.     Music Royalties – This is a direct investment in the future revenue
                             stream from an intellectual property portfolio.




                                                3
109707319.v7
               Case 20-10953-LSS       Doc 23       Filed 04/20/20   Page 4 of 13




B.      Corporate Structure

               7.      Prior to 2017, SureFunding made investments of capital across seven

platform companies for the purpose of future credit card debt, debit card and other charge card

receivables, and future merchant sales. These investments are managed and serviced by two non-

Debtor entities, Marketplace Capital Strategies, LLC (a Puerto Rico LLC) and MCS US, LLC (the

“MCS Entities”). MCS US, LLC was formed in 2017 and is used to pay expenses incurred in the

United States for Marketplace Capital Strategies, LLC. Both MCS Entities are owned or controlled

by the Abernathys. SureFunding is the investment vehicle managed by the MCS Entities. The

MCS Entities also are wholly owned or controlled by the Abernathys. Marketplace Capital

Strategies serves as the manager of SureFunding and non-debtor SureFunding V, LLC.

               8.      In and after 2017, new entities were created to facilitate the Debtor’s

investment and lending relationship with Tradepay Capital LLC (“Tradepay”), a non-affiliate of

the Debtor. Tradepay facilitated credit relationships between multi-national sellers and buyers.

SureFunding purchased up to 90% participation in factored receivables sourced through the

Tradepay platform. Tradepay, as the lead investor in the trade receivables, purchased the trade

receivables and retained 10 to 15% of each trade receivable on Tradepay’s balance sheet. Tradepay

charged a servicing fee to the entities that participated on the balance of the 85% to 90% of the

trade receivables.

               9.      Three different entities hold claims in the unpaid trade receivables with

Tradepay. SureFunding’s portion of the unpaid trade receivables purchased with Tradepay as the

lead is 90.93%.      The other two participants are non-debtor entities SIA Unite, LLC and

SureFunding V, LLC.

               10.     SIA Unite, LLC is a Delaware limited liability company and is an

investment entity through which private capital from twenty-three parties, some controlled by the

                                                4
109707319.v7
                Case 20-10953-LSS       Doc 23       Filed 04/20/20   Page 5 of 13




Abernathys and some unrelated parties, invested in the Tradepay relationship. SIA Unite, LLC’s

portion of the unpaid trade receivables purchased with Tradepay as the lead investor is 3.12%.

                11.    SureFunding V, LLC, a Delaware limited liability company owned by the

Abernathys, was formed to invest funds borrowed from unrelated non-debtor Congressional Bank,

LLC into participation in the Tradepay relationship. SureFunding V, LLC represents 5.95% of the

unpaid trade receivables claims purchased from Tradepay.

                12.    ECP Holdings III, LLC and ECP Holdings V, LLC (the “ECP Entities”) are

Delaware limited liability companies that function as special purpose pass-through entities through

which the participations of SureFunding and SIA Unite, LLC (through ECP Holdings III) and

SureFunding V, LLC (through ECP Holdings V, LLC) were distributed to Tradepay Capital, LLC

pursuant to the terms of a Master Participation Agreement between the ECP Entities and Tradepay.

A chart illustrating the flow of funds in the Tradepay relationship is attached as Exhibit A.

                13.    MCS Agent, LLC (“MCS Agent”) is a Delaware LLC and is 100% owned

by Marketplace Capital Strategies, LLC. MCS Agent was created in January 2019 to service

payments from Tradepay under the Master Participation Agreement between Tradepay and the

ECP Entities.    Because the sources of funds invested into the Tradepay relationship from

SureFunding, SureFunding V, and SIA Unite are different, MCS Agent was created to ensure that

payments to participants were not commingled and were made according to the respective

participations – specifically to allow for separation of funds due to ECP Holdings III (which funds

ultimately would belong to SureFunding and SIA Unite, LLC) and ECP Holdings V (which funds

ultimately would belong to SureFunding V, LLC).

                14.    SureClick, LLC (“SureClick”) is a Virginia limited liability company

owned by the Abernathys or their entities and was once the Abernathys’ primary business pursuit.



                                                 5
109707319.v7
               Case 20-10953-LSS         Doc 23       Filed 04/20/20   Page 6 of 13




Employees and contractors in the United States were paid by SureClick, LLC. In addition,

SureClick provided other entities, including the Debtor, shared resources such as internet hosting,

expense advances and credit cards for the benefit and use of these entities. These advances were

reimbursed to SureClick in the ordinary course of business. SureClick PR, LLC is a Puerto Rico

limited liability company formed in 2014 that provided other entities, including the Debtor, shared

resources such as employees and expense advances for the benefit and use of these entities.

               15.     ECP Holdings I, LLC is a non-debtor Delaware limited liability company.

ECP Holdings I, LLC received funds from SIA Unite and SureFunding and used those funds to

purchase a portfolio of workers compensation medical receivables as an investment through non-

debtor entity CreditPoint Financial, LLC.

               16.     ECP Holdings II, LLC is a non-debtor Delaware limited liability company.

ECP Holdings II, LLC received funds from SureFunding to purchase a 4.8% equity interest in

Sand Pharmacy Portfolio 2017, LLC, a real estate investment portfolio.

               17.     CreditPoint Holdings, LLC is a non-debtor Delaware limited liability

company formed in 2017. This entity owns 100% of the membership interests in non-debtor

CreditPoint Financial, LLC, a Colorado limited liability company that received funds from ECP

Holdings I, LLC to purchase and service a portfolio of workers compensation medical receivables.

CreditPoint Financial originally was an unrelated entity that was taken over by the Abernathys in

December 2017. An organizational chart is attached hereto as Exhibit B.

C.      The Debtor’s Cash Position

               18.     The Debtor possesses $2,164,755.01 in cash as of the petition date. The

sources of this cash are proceeds from various investments. Although my analysis is not yet

complete, I believe that at least $1 million of the cash is not subject to any lien given the limited



                                                  6
109707319.v7
               Case 20-10953-LSS          Doc 23       Filed 04/20/20   Page 7 of 13




scope of the purported security interest granted to noteholders. The circumstances surrounding

the noteholder investments also raise questions regarding lien perfection, debt recharacterization

and avoidance claims, all of which are the subject of ongoing investigation. Because the Debtor

has sufficient unencumbered cash to continue its remaining operations and pay the administrative

costs associated with this case, the Debtor does not presently intend to file a motion for authority

to use cash collateral.

D.      Events Leading to the Commencement of This Case

                19.       In September 2017, MCS was introduced to Tradepay, an international

factoring company with offices in Miami, New York and Mumbai, as a potential favorable

investment platform and commenced due diligence. In February 2018, ECP Holdings III, LLC

signed an agreement with Tradepay. SureFunding raised in excess of $34 million over time from

investors under its Note Purchase Agreement to fund working capital. Of that amount,

SureFunding invested approximately $28.7 million in Tradepay.

                20.       Justin & Lorna Abernathy and Jason Abernathy have invested, in the

aggregate, approximately $7.3 million of personal capital in entities that have investments in

Tradepay via SureFunding, SIA Unite, LLC and SureFunding V, LLC. Those investments include

the Abernathys’ self-directed IRA portfolios, and the purchase of notes.

                21.       The capital SureFunding invested in Tradepay was used to factor invoices

across 176 account debtors (collectively, “Buyers”). At the end of September 2019, more than

150 Buyers were active on the Tradepay platform. Each Buyer qualified for credit insurance from

Euler Hermes, an international credit insurance company with an AA rating by Standard & Poor’s.

Between February 2018 and September 2019, SureFunding successfully completed 1,203

participations through Tradepay with an aggregate factored value of $95.4 million.



                                                   7
109707319.v7
               Case 20-10953-LSS         Doc 23       Filed 04/20/20   Page 8 of 13




               22.     On April 23, 2019, Tradepay advised ECP-III that twenty-nine payments,

on invoices totaling $1,883,415, that had been pledged to ECP-III had been returned because of

processing issues and would not be paid on a timely basis. Tradepay suggested a solution in which

Tradepay would swap out those invoices for different invoices with later maturity dates. ECP-III’s

principals agreed to and accepted this invoice “swap” (the “April 2019 Swap”) and, but for a single

invoice, all of the swapped invoices were paid in full. Thereafter, ECP-III continued to fund new

invoice purchases. ECP-III was also still receiving consistent payments from Buyers in May, June

and July. Net cash collections received by ECP-III during those three months were $6.8 million,

$7.7 million, and $7.9 million, respectively. The June and July net collections of $7.7M and $7.9M

were both new highs at the time for net collections received in a month.

               23.     In late September 2019, Tradepay failed to remit payments to MCS Agent,

LLC from account debtors. At this time, Tradepay had 421 outstanding invoices, totaling

approximately $47.9 million in gross invoice value that went into default over the next two months.

All of these invoices were purchased after April 29, 2019.

               24.     During the course of investigating the non-payment, SureFunding

determined that Tradepay and its owners and operators had participated in a sophisticated and

complex fraudulent scheme devised and executed to obtain financing and investing dollars under

false pretenses. The scheme included breach of contract, lies, misrepresentations, the use of false

and fraudulent paperwork, the submission of false and fraudulent documents, secret collusive

relationships with buyers, sellers, or both, and the wiring of funds under false pretenses with false

amounts, including the laundering of funds. All of these actions were taken in an effort to

unlawfully obtain funds under false pretenses.




                                                  8
109707319.v7
               Case 20-10953-LSS         Doc 23       Filed 04/20/20    Page 9 of 13




               25.     SureFunding and the Abernathys were not involved in the fraud perpetrated

by Tradepay.

               26.     On October 2, 2019, SureFunding sent a Notice of Default to Tradepay and

later swept Tradepay’s bank accounts, as it was entitled to do. The following day, SureFunding

advised its noteholders in writing of Tradepay’s default. Thereafter, SureFunding moved swiftly

to explore all legal options, and on October 10, 2019, SureFunding met with counsel in Florida to

pursue legal action.

        i.     The Tradepay Litigation

               27.     Less than two weeks later, on October 23, 2019, SureFunding and others

filed suit in state court in Florida against Tradepay and other related persons for breach of contract,

conversion, negligence, breach of fiduciary duty, fraud and misrepresentation, civil conspiracy,

and violation of deceptive trade practices. This suit is pending in the Circuit Court of the Eleventh

Judicial Circuit in and for Miami-Dade County, Florida under case number 2019-031155-CA-01

(the “Tradepay Litigation”). The status of the Tradepay Litigation is that the plaintiffs have filed

an amended complaint. Certain defendants, including Tradepay, have filed motions to dismiss the

amended complaint. Because of the COVID-19 pandemic and courts being closed in Florida, the

hearing on the motions to dismiss have been rescheduled. A hearing on the motions to dismiss is

scheduled for April 23, 2019.

               28.     SureFunding’s Tradepay Litigation counsel, Mr. C. Tab Turner and his

firm, specialize in complex insurance cases, anti-terrorism cases, and money laundering cases that

involve international banking. For the Tradepay Litigation, Mr. Turner has engaged a formidable

team of private investigators and consultants who specialize in money laundering, forensic

accounting, and asset tracing and recovery in specific geographic regions relevant to pursuing



                                                  9
109707319.v7
               Case 20-10953-LSS         Doc 23    Filed 04/20/20     Page 10 of 13




Tradepay recoveries. Wherever possible, SureFunding has engaged these professionals on a

contingency fee basis.

        ii.     The Euler Hermes Claim

                29.      Contemporaneously with SureFunding’s efforts to exercise all available

legal remedies, MCS Agent filed insurance claims with Tradepay’s credit insurer, Euler Hermes.

The Debtor is the named beneficiary under that policy.

                30.      Between October 11, 2019 and November 27, 2019, MCS Agent, under the

guidance of Mr. Turner and his team, filed on behalf of SureFunding and other invested entities

224 claims (consisting of 421 invoices) with Euler Hermes on invoices that Tradepay factored and

the Buyers failed to pay. The total amount of the claims is in excess of $47.9 million dollars. The

percentage interest of the $47.9 million claims from the three invested entities represented is

90.93% from SureFunding, 3.12% from SIA Unite, LLC, and 5.95% from SureFunding V, LLC.

                31.      Mr. Turner, on behalf of MCS Agent, and Euler Hermes are engaged in

discussions regarding the resolution of the claims for the benefit of the Debtor and non-debtor

entities SIA Unite, LLC and SureFunding V, LLC.

        iii.    The Nevada Receivership Action

                32.      On March 20, 2020, some, but not all, of the noteholders filed a motion in

District Court in Clark County, Nevada seeking appointment of a Receiver over the Debtor. On

April 7, 2020, the Court approved the noteholders’ motion and requested that counsel for the

Noteholders submit an order for the appointment of a Receiver. On April 9, 2020, 5:58 p.m.,

counsel for the noteholders sent a final draft of the proposed order to Debtor’s counsel with a

demand that any comments be provided by noon the following day. In response, Debtor’s counsel

advised that the arbitrary deadline was inappropriate and unworkable, particularly in light of the



                                                  10
109707319.v7
               Case 20-10953-LSS         Doc 23     Filed 04/20/20      Page 11 of 13




Court’s directive requiring that any disagreements be resolved by motion practice and given that

the proposed order had been received after close of business on the eve of Good Friday and in the

middle of Passover.

                33.    Debtor’s Counsel further indicated that Debtors disagreed with the

proposed order and would submit comments by Monday, April 13, 2020, which was one business

day after being provided with the proposed final draft. Nevertheless, counsel for the noteholders

submitted the proposed order to the Court on April 10, 2020, at 10:37 a.m. The District Court

entered the order on the afternoon of April 13, 2020. Because the Note Purchase Agreement

governing the notes requires that the collateral agent for the notes, which is comprised in part of

the seven “key purchasers” (noteholders holding $2 million in face value or more) can only act

unanimously, and not all of the key purchasers agreed to the receiver motion, the Debtor believes

the receiver motion to have been improperly filed without authorization. There is, presently

pending as of this writing, a motion to reconsider the state court’s order appointing the receiver,

in which the Debtor contends that a) the receivership action is contrary to the direction of the entire

body of noteholders, as prior to the filing of the receivership action a vote of the noteholders was

held and the noteholders rejected appointment of a receiver, and b) the filing of the receivership

motion in Nevada and application of Nevada law to a Delaware LLC violates the Delaware Limited

Liability Company Act. However, because of the automatic stay triggered by the filing of this

bankruptcy case, the Nevada court vacated the hearing that was scheduled for argument on the

motion for reconsideration. A status check regarding the stay is set for August 6, 2020.




                                                  11
109707319.v7
                Case 20-10953-LSS       Doc 23    Filed 04/20/20      Page 12 of 13




                                             PART II

                                  THE BANKRUPTCY CASE

                 34.   On April 14, 2020, the Debtor commenced this case by filing a petition for

relief under chapter 11 of the Bankruptcy Code. Before filing this case, the Debtor took two major

decisions regarding its governance.

                 35.   First, the Debtor appointed Tamarack Partners to provide John Palmer, CTP

as its Independent Manager with voting control over bankruptcy-related matters. Second, Mr.

Palmer retained Gavin/Solmonese LLC to provide me as the Debtor’s Chief Restructuring and

Liquidation Officer. Therefore, Mr. Palmer and I are empowered to make all bankruptcy-related

decisions for the Debtor without any requirement that the Abernathys approve.

                 36.   To finance the filing of this case, the Abernathys, through their own

unrelated non-debtor entities, have paid retainers to Fox Rothschild LLP, the Debtor’s proposed

counsel, and Gavin/Solmonese LLP, which is providing me to serve as CRLO. Specifically, the

HARRAY Holdings Trust and the CTJT Family Trust have paid an advance retainer to Fox

Rothschild LLP of $300,000. SCTOT LLC and the CTJT Family Trust have paid an advance

retainer to Gavin/Solmonese LLC of $125,000.

                 37.   The Debtor intends to use this case to continue the Florida Litigation,

continue to pursue the Debtor’s claims against Euler Hermes, continue to collect on its performing

investments, analyze and pursue potential avoidance actions, and to provide for a plan of

liquidation to service equitably the Debtor’s obligations to the noteholders and other creditors and

stakeholders.




                                                 12
109707319.v7
Case 20-10953-LSS   Doc 23   Filed 04/20/20   Page 13 of 13
